DETAILED ACTION
 Election/Restrictions
Applicant’s election without traverse of claims 1-16 and cancellation of claims 17-20 in the reply filed on 05/16/2022 are acknowledged.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Cancel non-elected claims, claims 17-20, elected without traverse. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-16 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a semiconductor device comprising: 
a first insulating plate, a first patterned metal layer, on the first plate, the first plate comprises a first material and first thickness, 
a second insulating plate, a second patterned metal layer on the second insulator plate wherein the second plate comprises the first material and the first thickness, and a third insulator plate, and a third metal layer on the third insulator plate, wherein the third plate comprises a second material and a second thickness, wherein at least one of the second material and the second thickness differs from the first material and the first thickness. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818